Filing Date: 9/28/2018
Claimed Domestic Priority: NONE
Claimed Foreign Priority: 12/18/2017 (JP 2017-241957)
Applicant: Kayashima
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marimuthu et al. (US 2014/0077364) in view of Ong et al. (US 2007/0246813).
With regard to claim 1, Marimuthu teaches, in Fig 8b (note that some elements are labeled in other figures), an electronic device comprising: a first semiconductor chip (124) 
Marimuthu does not explicitly teach that the first wiring layer is formed over the upper surface of the sealing body, the first wiring layer being disposed outside the sealing body.
Ong teaches, in Fig 2, that the first wiring layer (214) is formed over the upper surface of the sealing body (212), the first wiring layer being disposed outside the sealing body to provide, “a flexible package system reducing electronic system dimensions as well as mixing different packaging technologies. The embedded integrated circuit package-on-package system enables various devices to mount above or below an embedded integrated circuit system having a low CTE encapsulant,” ([0075]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Marimuthu with the first wiring layer configuration of Ong to provide a flexible package system that allows the mixing of different packaging technologies.
With regard to claim 4, Marimuthu teaches, in Fig 8b (note that some elements are labeled in other figures), that the first wiring layer includes a multi-layered wiring ([0040]-[0045]), wherein the second wiring layer includes a single-layered wiring ([0052]).
With regard to claim 6, Marimuthu teaches, in Fig 8b (note that some elements are labeled in other figures), that the first semiconductor chip is electrically coupled to the semiconductor device via the coupling terminal and the first wiring layer without passing through the through via and the second wiring layer (such a path exists from the leftmost instance of 132 in the figure to 286 on 272).
With regard to claim 7, Marimuthu teaches, in Fig 8b (note that some elements are labeled in other figures), that the electronic device includes a plurality of semiconductor devices (272, 294) mounted over the first wiring layer.
With regard to claim 8, Marimuthu teaches, in Fig 8b (note that some elements are labeled in other figures), that the semiconductor devices include: a first semiconductor device (272); and a second semiconductor device (rightmost instance of 294 in the figure) arranged side 
With regard to claim 9, Marimuthu teaches, in Fig 8b (note that some elements are labeled in other figures), that a capacitor (leftmost instance of 294 in the figure) electrically coupled to the first semiconductor chip is mounted over the first wiring layer between the first semiconductor device and the second semiconductor device.
With regard to claim 12, Marimuthu teaches, in Fig 8b (note that some elements are labeled in other figures), that the semiconductor device includes: a second semiconductor chip (294) having a third surface (bottom in figure) and a fourth surface (top in figure) positioned on an opposite side of the third surface; and an external terminal (298) formed over the third surface, and wherein the external terminal of the second semiconductor chip is electrically coupled to the first wiring layer.
With regard to claim 13, Marimuthu teaches, in Fig 8b (note that some elements are labeled in other figures), that the semiconductor device is a semiconductor storage device storing information ([0080]), and wherein the first semiconductor chip has a control circuit controlling the operation of the semiconductor storage device ([0037]).
With regard to claim 14.
Claims 10, 11, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marimuthu et al. (US 2014/0077364) in view of Ong et al. (US 2007/0246813) and Anderson et al. (US 2018/0061726).
With regard to claim 10, Marimuthu/Ong teaches most of the limitations of this claim as set forth above with regard to claim 1.
Marimuthu/Ong does not explicitly teach that the sealing body has a heat releasing through portion different from the through via.
Anderson teaches, in Fig 2, that the sealing body (12) has a heat releasing through portion (30) different from the through via (48) so that, “The at least one bottom thermally conductive structure is thermally coupled to the bottom electronic component and conducts heat generated from the bottom electronic component toward the lower side of the bottom substrate body,” ([0007]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Marimuthu/Ong with the heat sink of Anderson to conduct heat generated from the bottom electronic component toward the lower side of the bottom substrate body.
With regard to claim 11, Anderson teaches, in Fig 2, that a distance between the first semiconductor chip and the heat releasing through portion is shorter than a distance between the first semiconductor chip and the through via (see figure).
With regard to claim 15, Marimuthu teaches, in Fig 8b (note that some elements are labeled in other figures), electronic equipment comprising: (a) an electronic device comprising: a first semiconductor chip (124) having a first surface (130), a second surface (128) opposite the first surface, and a coupling terminal (132) formed on the first surface; a sealing body (164) sealing the first semiconductor chip (124) within an interior of the sealing body such that the 
Marimuthu does not explicitly teach that the first wiring layer is formed over the upper surface of the sealing body, the first wiring layer being disposed outside the sealing body.
Ong teaches, in Fig 2, that the first wiring layer (214) is formed over the upper surface of the sealing body (212), the first wiring layer being disposed outside the sealing body to provide, “a flexible package system reducing electronic system dimensions as well as mixing different packaging technologies. The embedded integrated circuit package-on-package system enables various devices to mount above or below an embedded integrated circuit system having a low CTE encapsulant,” ([0075]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Marimuthu with the first wiring layer configuration of Ong to provide a flexible package system that allows the mixing of different packaging technologies.
Marimuthu/Ong does not explicitly teach a mounting substrate over which the electronic device is mounted, wherein the electronic device is mounted over the mounting substrate such that the second wiring layer faces the mounting substrate.
Anderson teaches, in Fig 2, a mounting substrate (90) over which the electronic device (12/14/16) is mounted, wherein the electronic device is mounted over the mounting substrate such that the second wiring layer (20A-20C) faces the mounting substrate so that, “The at least one bottom thermally conductive structure is thermally coupled to the bottom electronic component and conducts heat generated from the bottom electronic component toward the lower side of the bottom substrate body,” ([0007]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Marimuthu/Ong with the mounting substrate of Anderson to conduct heat generated from the bottom electronic component toward the lower side of the bottom substrate body.
With regard to claim 16, Anderson teaches, in Fig 2, that the mounting substrate has a heat release structure (30/94) for releasing heat generated from the first semiconductor chip at the position overlapped with the first semiconductor chip in plan view (see figures).
With regard to claim 17, Marimuthu teaches, in Fig 8b (note that some elements are labeled in other figures), that an electronic component (294) whose operation is controlled by a control circuit formed in the first semiconductor chip is mounted over the mounting substrate.
With regard to claim 18, Marimuthu teaches, in Fig 8b (note that some elements are labeled in other figures), that the first semiconductor chip has: a first control circuit controlling an operation of the semiconductor device, and a second control circuit controlling an operation of an electronic component (294) arranged over the mounting substrate ([0037], [0080], [0082]).
With regard to claim 19, Marimuthu teaches, in Fig 8b (note that some elements are labeled in other figures), that an operation speed of the semiconductor device is higher than an operation speed of the electronic component (here the elements 272 and 294 can each be cited as the claimed semiconductor device or the claimed electronic component, as such one can merely identify the faster element as the semiconductor device and the slower device as the electronic component).
With regard to claim 20, Marimuthu teaches, in Fig 8b (note that some elements are labeled in other figures), that an electric coupling between the first semiconductor chip and the electronic component is performed through the first wiring layer, the through via, and the second wiring layer (see figure).
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. 
The Applicants argue:
Applicant submits that the combination of Marimuth and Ong is improper, because there is no reasonable expectation of success. … Such replacement is not simple substitution of one known equivalent element for another to obtain predictable results. As illustrated above, Marimuth's structure of forming the substrate 140 within the encapsulant 164 is different from Ong's structure of forming the first structure 214 outside the encapsulation 212. Neither of Marimuth nor Ong teaches any reasons as to why Marimuth's structure needs to be replaced by Ong's structure. Nor does the Office establish that one of ordinary skill in the art could have substituted Marimuth's structure for Ong's structure, and that the results of the substitution would have been predictable. In view of the above, the combination of Marimuth and Ong is improper, because there is no reasonable expectation of success.

The Examiner responds:
The combination of Ong’s formation of the first structure outside of the encapsulation with the general structure of the device of Marimuthu has an excellent expectation of success.  Ong provides a very similar structure to that of Marimuthu formed by a slightly different method where similar elements are formed separately, rather than integrally.  As to the reason why such a combination would be desirable, the rejection set forth above clearly cites the teaching from Ong of “a flexible package system reducing electronic system dimensions as well as mixing different packaging technologies. The embedded integrated circuit package-on-package system enables various devices to mount above or below an embedded integrated circuit system having a low CTE encapsulant,” ([0075]).  Forming the wiring layer separately and then applying it to the sealing body allows for a more flexible packaging system that allows for the mixing of different packaging technologies while enabling various devices to be mounted above or below an embedded IC.  This modification of the Marimuthu reference by the Ong reference is clearly well motivated, has an excellent expectation of success, and would have been predictable.
The Applicants argue:
Marimuth provides the encapsulant 164 over the substrate 140 to "environmentally [protect] the semiconductor device from external elements and contaminants" using the encapsulant 164. (See Id., paragraph [0049]). That is, Marimuth requires the encapsulant 164 to cover the substrate 140 in order to protect the conductive layer 148 from external elements and contaminants. 
Marimuth, therefore, teaches away from the features of "a first wiring layer formed over the upper surface of the sealing body, the first wiring layer being disposed outside the sealing body." Because Marimuth teaches away from the features of "a first wiring layer formed over the upper surface of the sealing body, 

The Examiner responds:
The teaching of Marimuthu merely provides a reason for maintaining some of the encapsulant during a grinding step.  This does not rise to the level of teaching away.  The Marimuthu reference does not specifically criticize making the wiring layer in a separate structure with a separate encapsulant, particularly since the modification by the Ong reference, set forth in the rejection above, provides the same benefit of environmentally protecting the wiring layer. 
All other arguments have been fully addressed in prior Office Actions or in the rejections set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAJ R GUPTA/Primary Examiner, Art Unit 2829